Judgment, Supreme Court, New York County (Jeffrey M. Atlas, J), rendered October 18, 2004, convicting defendant, after a nonjury trial, of two counts of attempted robbery in the second degree, and sentencing him, as a second felony offender, to concurrent terms of four years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility, including its rejection of defendant’s claim that he was merely assisting the victim (see People v Gaimari, 176 NY 84, 94 [1903]). The element of physical injury was satisfied by evidence that defendant repeatedly punched the victim, causing him to suffer bruising, swelling, lacerations and loss of consciousness (see People v Guidice, 83 NY2d 630, 636 [1994]). *188Concur—Andrias, J.P., Sullivan, Williams, Gonzalez and Catterson, JJ.